88 Ga. App. 20 (1953)
75 S.E.2d 845
WADE
v.
PENN.
34600.
Court of Appeals of Georgia.
Decided April 11, 1953.
Benjamin Zeesman, for plaintiff in error.
Wright & Reddick, contra.
CARLISLE, J.
1. A judgment withdrawing a case from the jury and granting a mistrial for an alleged injection of the defendant's insurance coverage into the case leaves the case still pending in the trial court and is not subject to review in this court until there has been a final judgment in the case; and a bill of exceptions assigning error upon such judgment is premature and will be dismissed unless there be other questions for decision of which this court has jurisdiction. Oliveros v. State, 118 Ga. 776 (45 S. E. 596); Hill v. State, 118 Ga. 21 (44 S. E. 820); Starnes v. State, 138 Ga. 341 (75 S. E. 104).
2. A direct writ of error to this court does not lie from the refusal of the trial court to strike the defendant's answer until there is a final judgment in the case. American Agricultural Chemical Co. v. Bank of Madison, 34 Ga. App. 62 (128 S. E. 208).
3. A writ of error does not lie to this court from the refusal of the trial court, after granting a mistrial, to proceed with the trial at the same term.
4. There being no other assignments of error in the bill of exceptions save those indicated above, the writ of error must be dismissed as premature.
Writ of error dismissed. Gardner, P. J., and Townsend, J., concur.